BROSKY, Judge,
dissenting:
While I agree with the majority’s disposition of the issues raised by appellant, I must respectfully dissent from the majority raising, sua sponte, the issue of appellant’s sentence.
Because, in my opinion, the trial court did not impose an illegal sentence upon appellant, the fact that appellant did not raise a sentencing issue precludes our review of his sentence. Thus, based upon my dissenting opinions in Commonwealth v. Gregory, 371 Pa.Super. 551, 538 A.2d 578 (1988); and Commonwealth v. Sanchez, 372 Pa.Super. 369, 539 A.2d 840 (1988) (en banc), I must dissent in the case sub judice.